Exhibit 23.2 Consent of Independent Registered Public Accounting Firm Footstar, Inc. Mahwah, New Jersey We hereby consent to the use in the Prospectus constituting a part of this Registration Statement on Amendment No. 1 to Form S-1 of our report dated March 31, 2011, relating to the consolidated financial statements of CPEX Pharmaceuticals, Inc. and Subsidiary, which are included in that Prospectus. We also consent to the reference to us under the caption “Experts” in the Prospectus. /s/ BDO USA, LLP Boston, Massachusetts March 9, 2012
